Exhibit 10.1

 

LOGO [g504609image_001.jpg]     10390 Pacific Center Court, San Diego, CA
92121-4340   858—646—1100, FAX: 858—646—1150   www.vical.com

March 15, 2013

Jill Broadfoot

10390 Pacific Center Court

San Diego, CA 92121

Dear Jill:

This letter sets forth the substance of the separation and release agreement
(the “Agreement”) that Vical Incorporated (the “Company”) is offering to you to
aid in your employment transition.

Your last day of work with the Company and your employment termination date will
be April 1, 2013 (the “Separation Date”). On the Separation Date, the Company
will pay you all accrued salary and all accrued and unused vacation earned
through the Separation Date, at the rates then in effect, subject to standard
payroll deductions and withholdings. You are entitled to these payments by law.

Although the Company has no obligation to do so, if you sign this Agreement and
allow it to become effective as specified below, you will receive the “Severance
Benefits” (subject to Mitigation, each as defined therein) set forth in the
attachment to your Amended and Restated Letter Agreement dated January 9, 2009
(“1/9/09 Letter Agreement”). For the avoidance of doubt, you will not be
entitled to any “Change of Control Severance Benefits” as such term is defined
in the 1/9/09 Letter Agreement. Any payments otherwise scheduled to be made
prior to the Effective Date (as defined below) shall accrue and be paid or
received in the first payroll period that follows the Effective Date. These
benefits are contingent upon your cooperation for two (2) months with the
reasonable transition of any remaining duties and information to other
representatives of the Company. In this regard, you agree to be reasonably
available to answer questions and assist the Company with the transition of your
duties, provided, however, that such assistance will not exceed five (5) hours
per week to be performed at mutually agreeable times.

You hereby acknowledge that, except as expressly provided in this Agreement, you
will not receive any additional compensation, severance, or benefits from the
Company after the Separation Date. In particular, you hereby acknowledge and
agree that, except as expressly provided in the immediately preceding paragraph,
the Company shall have no obligation or liability to you under the 1/9/09 Letter
Agreement.

You currently hold outstanding stock options to purchase shares of common stock
of the Company, as set forth on Exhibit A-1 (the “Options”) granted under the
Company’s Amended and Restated Stock Incentive Plan (the “Plan”). Provided that
this Agreement becomes effective as specified herein, and provided that you
comply with all material terms of this Agreement, the period during which you
may exercise vested shares of the Options shall be extended as provided on
Exhibit A. You also currently hold outstanding restricted stock units (the
“RSUs”) and the vesting and delivery of any underlying shares will require the
satisfaction of federal, state, local and foreign tax withholding obligations
(the “Withholding Taxes”). You and the Company agree that to the extent
permissible, the Company will satisfy the Withholding Taxes obligation relating
to the RSUs by its standard practice of withholding shares of the Company’s
common stock from the shares issued or otherwise issuable to you in connection
with the RSUs with a fair market value (measured as of the date shares are
issued to pursuant to the terms of the RSUs) equal to the amount of such
Withholding Taxes.

You understand and agree that the promises and payments in consideration of this
Agreement shall not be construed to be an admission of any liability or
obligation by the Company to you or to any other person, and that the Company
makes no such admission.



--------------------------------------------------------------------------------

In exchange for the consideration provided to you by this Agreement that you are
not otherwise entitled to receive, you hereby generally and completely release
the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that you sign this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (a) all claims arising out of or in any way related to
your employment with the Company, or the termination of that employment; (b) all
claims related to your compensation or benefits from the Company including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Age Discrimination in Employment Act of 1967 (as
amended) (“ADEA”), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
federal Equal Pay Act of 1963, the federal Fair Labor Standards Act, the federal
Employee Retirement Income Security Act of 1974 (as amended) with respect to
severance benefits, the California Family Rights Act (“CFRA”), the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended). Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (a) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (b) any rights that are not
waivable as a matter of law; or (c) any claims arising from the breach of this
Agreement. You hereby represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.

You acknowledge that you are knowingly and voluntarily waiving and releasing any
rights you may have under the ADEA (“ADEA Waiver”). You also acknowledge that
the consideration given for the ADEA Waiver is in addition to anything of value
to which you were already entitled. You are advised by this writing, as required
by the ADEA, that: (a) your waiver and release do not apply to any claims that
may arise after you sign this Agreement; (b) you should consult with an attorney
prior to executing this release; (c) you have twenty-one (21) days within which
to consider this release (although you may choose to voluntarily execute this
release earlier); (d) you have seven (7) days following the execution of this
release to revoke this Agreement (in a written revocation directed to me); and
(e) this Agreement will not be effective until the eighth day after you sign
this Agreement, provided that you have not earlier revoked this Agreement (the
“Effective Date”). You will not be entitled to receive any of the benefits
specified by this Agreement unless and until it becomes effective.

In granting the release herein, which includes claims that may be unknown to you
at present, you acknowledge that you have read and understand Section 1542 of
the California Civil Code: “A general release does not extend to claims that the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.



--------------------------------------------------------------------------------

You hereby acknowledge your continuing obligations under your Employee’s
Proprietary Information and Inventions Agreement (“EPIIA”), a copy of which has
been provided to you. Pursuant to the EPIIA, you understand that among other
things, you must not use or disclose any confidential or proprietary information
of the Company without written authorization from the Company and must
immediately return all Company property and documents (including all embodiments
of proprietary information) and all copies thereof in your possession or
control.

This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and you with regard to the subject matter
hereof. You acknowledge that you are not relying on any promise or
representation by the Company that is not expressly stated herein. This
Agreement may only be modified by a writing signed by both you and a duly
authorized officer of the Company.

If this Agreement is acceptable to you, please sign below and return the
original to me within the 21-day period specified above.

We wish you the best in your future endeavors.

Sincerely,

Vical Incorporated

 

By:  

/s/  Vijay Samant

        Vijay Samant         Chief Executive Officer

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Jill Broadfoot

JILL BROADFOOT

Date: March 15, 2013



--------------------------------------------------------------------------------

EXHIBIT A

OPTION TERMS

1.1 Extension; Amendment. You acknowledge that certain of the Options are
currently outstanding incentive stock options held by you to purchase shares of
common stock of the Company. Your employment with the Company will terminate on
the Separation Date, and therefore the term of each of the Options is currently
scheduled to expire no later than 90 days following the Separation Date. In
consideration of your promises herein, and effective and contingent upon (i)
this Agreement becoming effective in accordance with the terms below; and (ii)
your consent (by signing and not revoking this Agreement) to the amendment of
the Options as described herein, the Board has approved an amendment to the
Options to extend the post-termination exercise period to permit you to exercise
the Options for a period of 12 months following the Separation Date (the
“Amendment”); provided, however, that nothing in this Agreement shall prevent
earlier termination of the Options in connection with a merger or consolidation
of the Company that occurs during such period, as further specified in the Plan.

1.2 Modification; Tax Treatment. Section 424(h) of the Internal Revenue Code of
1986, as amended (the “Code”), provides that if the terms of an option are
modified, then such modification shall be considered as the granting of a new
option. An extension of the post-termination exercise period of the Options
would be deemed a modification and, thus, the grant of new options. Section
422(b) of the Code provides that an option is treated as an incentive stock
option only if the option price is not less than the fair market value of the
stock at the time such option is granted. The Amendment would be treated as the
grant of a new option (as described above) and, thus, would require a new
comparison of the option exercise price and the current fair market value of the
Company’s common stock. As a result, to the extent that one or more of the
Options that is an incentive stock option has an exercise price less than the
fair market value of the Company’s common stock as of the Separation Date, then
each such option would immediately fail to be treated as an incentive stock
option but rather, will be treated as a nonstatutory stock option. Under Section
424(h) of the Code relating to modification, you also understand and acknowledge
that even if the Options do not immediately lose incentive stock option status
as a result of the Amendment, the holding period with respect to the disposition
of shares acquired pursuant to the Options necessary to obtain the favorable tax
treatment of incentive stock option (i.e., 2 years from the date of grant) would
restart as of the Separation Date, which is the effective date of the new grant.
Section 422(a)(2) of the Internal Revenue Code provides that the holder of an
incentive stock option must be an employee of the Company (or an affiliate of
the Company) during the period beginning on the date that the option is granted
and ending on the day three (3) months before the date of exercise. According to
this rule, you understand and acknowledge that even if the Options do not
immediately lose incentive stock option status as a result of the Option
Amendment, if you exercise the Options more than 3 months after the Separation
Date, then each such option would fail to be treated as an incentive stock
option, but rather, will be treated as a nonstatutory stock option.

1.3 Consent to Amendment. You understand that the Board may not amend the terms
of the Options in a manner that would adversely affect your rights under such
Options without your written consent. You further understand that you are under
no obligation to consent to the Amendment. You represent that have read this
consent and have had sufficient time to review and discuss this matter. You
acknowledge that neither the Company nor its agents have recommended or
influenced your decision to consent to the Amendment. You further acknowledge
that you have had the opportunity to seek independent advice regarding this
matter from your legal counsel and tax advisor. After due consideration of the
above, you hereby agree to the Amendment and to the provisions of this Agreement
which amend the vesting of the Options. You acknowledge that the Amendment may
result in a loss of incentive stock option status for each of the Options.